Per Curiam.
It appears that Hoch bartered a stolen horse with Moser, who bartered it with Shitler, since insolvent, who assigned it to Engle; and that it was afterwards delivered up to the true owmer, by consent of all parties. Moser got judgment against Hoch for the use of Shitler ; and Engle procured the court to strike out Shitler’s name and insert his own in the place of it. But what recourse could Engle have against any one but Shitler, with whom alone he stood in privily? He could not get round him merely because he was insolvent, and stood between him and the earlier parties; and if he could not have recourse to them directly by action, he cannot have recourse to them indirectly by having a judgment to which he has no title, marked to his use. On what ground Moser recovered it before he was damnified, and why it was marked to the use of Shitler we know not; nor is it material to inquire, as *233it is enough to know that Engle had no claim to it. As his affidavit is agreed to be considered as a case stated, we must take the facts contained in it to be true; but we see nothing in it- to warrant the order of the court.
Order directing the entry reversed.